Name: 2013/432/EU: Commission Implementing Decision of 13Ã August 2013 amending Decision 2011/207/EU establishing a specific control and inspection programme related to the recovery of bluefin tuna in the eastern Atlantic and the Mediterranean (notified under document C(2013) 5224)
 Type: Decision_IMPL
 Subject Matter: fisheries;  natural environment
 Date Published: 2013-08-15

 15.8.2013 EN Official Journal of the European Union L 219/33 COMMISSION IMPLEMENTING DECISION of 13 August 2013 amending Decision 2011/207/EU establishing a specific control and inspection programme related to the recovery of bluefin tuna in the eastern Atlantic and the Mediterranean (notified under document C(2013) 5224) (2013/432/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (1), and in particular Article 95 thereof, Whereas: (1) In 2006, the International Commission for the Conservation of the Atlantic Tunas (ICCAT) adopted a multiannual recovery plan for bluefin tuna in the eastern Atlantic and the Mediterranean. ICCAT amended that multiannual recovery plan during the 2008 Annual Meeting. The amended plan was transposed into Union Law by way of Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and the Mediterranean (2). This plan was further amended and endorsed in the 2010 ICCAT Annual Meeting by way of ICCAT Recommendation 10-04 and transposed into Union Law by way of Regulation (EU) No 500/2012 of the European Parliament and of the Council of 13 June 2012 amending Council Regulation (EC) No 302/2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean (3). (2) To ensure the successful implementation of the amended recovery plan, Commission Decision 2009/296/EC (4) establishing a specific control and inspection programme covering a period of two years from 15 March 2009 to 15 March 2011 was adopted. (3) The specific control and inspection programme related to the recovery of bluefin tuna in the eastern Atlantic and the Mediterranean, as established by Commission Decision 2011/207/EU (5), was adopted with a view of ensuring the continuity of the programme established by Decision 2009/296/EC and immediately implementing certain provisions of ICCAT Recommendation 10-04. Decision 2011/207/EU covers the period 15 March 2011 to 15 March 2014. (4) In light of the discussions in ICCAT at the 2011 Annual Meeting and with a view to fully implement the provisions required by ICCAT, it was appropriate, in the absence of transposition of those requirements to EU Law, to amend Decision 2011/207/EU to implement the requirements concerning sampling and pilot operations set out in paragraph 87 of the ICCAT Recommendation 10-04 establishing a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean. Therefore, Commission Implementing Decision 2012/246/EU of 2 May 2012 amending Decision 2011/207/EU establishing a specific control and inspection programme related to the recovery of bluefin tuna in the eastern Atlantic and the Mediterranean (6) was published. (5) At its Annual Meeting in 2012, ICCAT adopted Recommendation 12-03 amending the multiannual recovery plan for bluefin tuna. With a view of ensuring the continuity of the programme established by Decision 2011/207/EU and immediately implementing certain provisions of ICCAT Recommendation 12-03 it is appropriate to update and correct certain obsolete or erroneous references that existed in Decision 2011/207/EU. (6) Decision 2011/207/EU should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/207/EU is amended as follows: (1) Article 1 is replaced by the following: Article 1 This Decision establishes a specific control and inspection programme in order to ensure the harmonised implementation of the multiannual recovery plan for bluefin tuna in the eastern Atlantic and the Mediterranean adopted by the International Commission for the Conservation of Atlantic Tunas (ICCAT) in 2006 as transposed by Regulation (EC) No 302/2009, further transposed into Union Law by way of Regulation (EU) No 500/2012 of the European Parliament and of the Council (7) and last amended by ICCAT Recommendation 12-03 of 10 December 2012. (2) in Article 3, point 2 is replaced by the following: 2. all catches, landings, transfers, transhipments and caging operations, including implemented pilot studies on how better estimate both the number and weight of bluefin tuna at the point of capture and caging, including through the use of stereoscopical systems and the programme using stereoscopical cameras systems or alternative techniques that provide the equivalent precision, which shall cover 100 % of all caging operations in order to refine the number and weight of the fish in each caging operation;; (3) Article 4 is amended as follows: (a) point 4 is replaced by the following: 4. the implementation of any observer programme in the Union, including the Member States observer programme, and the ICCAT Regional Observer Programme, as provided for by points 90, 91 and 92 and Annex 7 to ICCAT Recommendation 12-03;; (b) points 6, 7, 8, 9 and 10 are replaced by the following: 6. specific technical measures and conditions for fishing for bluefin tuna as provided in ICCAT Recommendation 12-03, in particular minimum size rules and associated conditions; 7. quantitative restrictions on catches and any specific conditions associated therewith, including the monitoring of quota uptake, as provided for by ICCAT Recommendation 12-03; 8. documentation rules applicable to bluefin tuna, as provided for by ICCAT Recommendation 12-03; 9. the implementation of pilot studies on how to better estimate both the number and the weight of bluefin tuna at the point of capture and caging including through the use of stereoscopical systems; 10. the implementation of a programme using stereoscopical cameras systems or alternative techniques that provide the equivalent precision, which shall cover 100 % of all caging operations in order to refine the number and weight of the fish in each caging operation.; (4) in Article 7, points 1 and 2 are replaced by the following: 1. the ICCAT Scheme of Joint International Inspection, as provided for by points 99, 100 and 101 and Annex 8 to ICCAT Recommendation 12-03; 2. the methodology of inspection as provided for by ICCAT Recommendation 12-03, and in particular its Annex 8; (5) in Article 9, paragraph 1 is replaced by the following: 1. Member State intending to conduct surveillance and inspect fishing vessels in the waters under the jurisdiction of another Member State in the framework of a Joint Deployment Plan shall notify its intentions to the contact point of the coastal Member State concerned, as referred to in Article 80, paragraph 5 of Regulation (EC) No 1224/2009 and to the EFCA.; (6) in Article 12, paragraph 1 is replaced by the following: 1. The specific control and inspection programme shall be implemented through the national control action programmes, as referred to in Article 46 of Regulation (EC) No 1224/2009, adopted by Greece, Spain, France, Italy, Cyprus, Malta and Portugal, and as from 1 July 2013 by the national control action programme as adopted by Croatia.; (7) Article 15 is amended as follows: (a) paragraph 2 is replaced by the following: 2. Interim reports shall be communicated on 15 July and 15 September every year for the period until end of the previous month and a final report shall be communicated on 15 January, covering the previous year.; (b) in paragraph 3(b), points (i) and (ii) are replaced by the following: (i) the fishing vessel (name, flag, gear and ICCAT number, Community fleet register number or external identification code), the trap, the farm or the enterprise engaged in the processing and/or trade of bluefin tuna products concerned; (ii) the date and the location of the inspection and the amount of the bluefin tuna related to the infringement;; (8) Annexes I, II, III and IV are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 August 2013. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 96, 15.4.2009, p. 1. (3) OJ L 157, 16.6.2012, p. 1. (4) OJ L 80, 26.3.2009, p. 18. (5) OJ L 87, 2.4.2011, p. 9. (6) OJ L 121, 8.5.2012, p. 25. (7) OJ L 157, 16.6.2012, p. 1.; ANNEX ANNEX I BENCHMARKS The benchmarks set out in this Annex shall be implemented so as to ensure in particular: (a) the full monitoring of caging operations taking place in the EU waters; (b) the full monitoring of transfer operations; (c) the full monitoring of joint fishing operations; (d) the control of all documents required by the legislation applicable to bluefin tuna, in particular verifying the reliability of the information recorded. Place of inspection Benchmark Caging activities (including harvest) All caging operation into a farm must have been authorised by the flag Member State of the catching vessel within 48 hours following the submission of the information required for the caging operation; The CPC under whose jurisdiction the farm for bluefin tuna is located shall take the necessary measures to prohibit placing in cages for farming or fattening bluefin tuna that are not accompanied by the documents required by ICCAT as confirmed and validated by the catching vessel or trap Flag State authorities (1) (as provided for by point 86 of ICCAT Recommendation 12-03); All caging and harvesting operations shall be inspected, by the competent authorities of the farm Member State in accordance with the relevant control obligations laid down ICCAT Recommendation 06-07 and 12-03; Fish shall be caged before 15 August unless valid reason as per Recommendation. 12-03 (as provided for by paragraph 85). Inspection at sea Benchmark, to be set after a detailed analysis of the fishing activity in each area; Benchmarks at sea shall refer to the number of patrol days at sea in the bluefin tuna recovery specific area and shall refer as well to the number of patrol days identifying the fishing season and the type of fishing activity targeted. Transfer operation Any transfer operations must have been authorised previously by the flag States on the basis of a prior transfer notification (as provided for by point 77 of ICCAT Recommendation 12-03); An authorisation number shall be assigned to each transfer operation (as provided for by point 78 of ICCAT Recommendation 12-03); A transfer shall be authorised within 48 hours following the submission of the prior transfer notification (as provided for by point 78 of ICCAT Recommendation 12-03); An ICCAT transfer declaration shall be sent to the flag State at the end of the transfer operation (as provided for by point 79 of ICCAT Recommendation 12-03); All transfer operations must be monitored by video camera in the water (as provided for by point 81 and Annex 9 to ICCAT Recommendation 12-03). Transhipments All concerned vessels shall be inspected on arrival before the transhipment operations start, as well as before departure after the transhipment operations. Random checks shall be made in non-designated ports; A transhipment declaration shall be transmitted to the Flag States no later than 48 hours after the date of transhipment in port (as provided for by point 66 of ICCAT Recommendation 12-03). Joint fishing operation All joint fishing operations must have been authorised previously by the flag States; Member States shall then establish and maintain a record of all joint fishing operations authorised by them. Aerial surveillance Flexible benchmark, to be set after a detailed analysis of the fishing activity conducted in each area and taking into consideration the available resources at the Member States disposal. Landings All vessels entering a designated port for the purpose of landing bluefin tuna shall be controlled and a percentage shall be inspected based on a risk assessment system, involving quota, fleet size and fishing effort; Random checks shall be made in non-designated ports; The relevant authority shall send a record of the landings to the flag State authority of the fishing vessel within 48 hours after the landing has ended (as provided for by point 70 of ICCAT Recommendation 12-03). Marketing Flexible benchmark, to be set after a detailed analysis of the marketing activity conducted. Sport and Recreational Fisheries Flexible benchmark, to be set after a detailed analysis of the sport and recreational fisheries activities conducted. Traps 100 % of harvesting and transfer operations shall be inspected. ANNEX II PROCEDURES TO BE FOLLOWED BY OFFICIALS 1. Inspection tasks 1.1. General inspection tasks An inspection report shall be drawn up for each control and inspection, in the appropriate format as established in point 2 of this Annex. Officials shall in any case verify and note in their report the following information: (1) the details of the identity of the responsible persons, as well as those of the vessel, farm, trap, personnel etc. involved in the activities inspected; (2) the authorisations, licences and fishing authorisation; (3) relevant vessel documentation such as the logbooks, transfer and transhipment declarations, ICCAT bluefin tuna catch documents, re-export certificates and other documentation examined for the purpose of the control and inspection as provided for by ICCAT Recommendation 12-03; (4) detailed observation of the sizes of bluefin tuna caught, trapped, transferred, transhipped, landed, transported, farmed, processed or traded in the context of compliance with the provisions of the recovery plan; (5) the by-catch percentage of bluefin tuna retained on board vessels not fishing actively for bluefin tuna. The information referred to all relevant findings from the inspection done at sea, by aerial surveillance, in ports, traps, farms or in any other enterprise concerned shall be noted in the inspection reports. In case of an inspection in the framework of the ICCAT Scheme of Joint International Inspection, the inspection party should register the inspections undertaken and any infringements detected in the vessel log. Those findings shall be compared with the information made available to the officials by other competent authorities, including Vessel Monitoring System (VMS) information, lists of authorised vessels, observers reports, video records and all documents related to fishing activities. 1.2. Inspection tasks for aerial surveillance Officials shall report on surveillance data for cross-checking purposes, and in particular verify sightings of fishing vessels against VMS and authorised lists. Officials shall sight and report on Illegal Unidentified and Unreported (IUU) fishing activities, and on the use of spotting aircrafts or helicopters. Particular attention shall be devoted to closure areas, fishing seasons periods as defined in point 21 to 26 of ICCAT Recommendation 12-03, and to the activities of fleets for which derogations apply. 1.3. Inspection tasks at sea 1.3.1. General inspection tasks Where dead fish are onboard a catching vessel or present onboard any other vessel, officials shall always verify if the fish is legally retained on board. Officials shall verify the quantities of all fish species retained on board in order to ensure compliance with ICCAT by-catch and minimum size rules. Where live fish are being transferred, officials shall seek to identify the means used by the parties involved to estimate the quantities, expressed in numbers (2) of live bluefin tuna transferred. Where video footage is available, officials shall gain access to, verify the quantities transferred as observed by the video footage and verify that the video footage respects the minimum standards for video recording procedures as defined in Annex 9 to ICCAT Recommendation 12-03. Officials shall systematically verify during all inspections: (1) that the fishing vessels are authorised to operate (markings, identity, licence, fishing authorisation and ICCAT lists); (2) compliance with the vessel documentation requirements; (3) that the fishing vessels are equipped with an operational VMS and that requirements on VMS transmission are respected; (4) fishing vessels are not operating inside close areas and are respecting the closure of fishing seasons; (5) respect of quotas and by-catch limitations; (6) the size composition of catches on board; (7) the physical quantities of catches on board, and their presentation; (8) the fishing gear on board; (9) the presence of an observer where it is relevant. Officials shall sight and report on IUU fishing activities, and on the use of spotting aircrafts or helicopters. 1.3.2. Inspection tasks at transfer operations Officials shall systematically verify: (1) compliance with the requirements regarding the prior transfer notification (where possible); (2) that the flag State has assigned and communicated to the master of the fishing vessel, or trap or farm as appropriate, an authorisation number for each transfer operation within 48 hours following the submission of the prior transfer notification; (3) compliance with the ICCAT transfer declaration requirements; (4) if the transfer declaration has been signed by the ICCAT regional observer on board and transmitted to the master of the towing vessel; (5) Compliance with the video recording requirements as defined in Annex 9 to ICCAT Recommendation 12-03. 1.3.3. Inspection tasks at joint fishing operations Officials shall systematically verify: (1) compliance with the joint fishing operations requirements regarding the information to be reported in the fishing logbook including allocation key; (2) that a joint fishing operation authorisation has been delivered to the fishing vessels by their flag States authorities using the model set out in Annex V to Regulation (EC) No 302/2009; (3) the presence of an ICCAT regional observer during the joint fishing operation. 1.4. Inspection tasks at landing Officials shall systematically verify for those landings inspected in accordance with the provisions laid down in Recommendation 12-03: (1) that fishing vessels are authorised to operate (markings, identity, licence, fishing authorisation and ICCAT lists, if relevant); (2) that the pre-notification of arrival for landing was received in due time by the competent authorities; (3) that a record of the landing is sent to the flag State authority of the fishing vessel, within 48 hours after the landing has ended; (4) that an accurate landing declaration is sent by the master of the catching vessel within 48 hours after the landing has ended to his/her flag state authorities and port state authorities where applicable; (5) that the fishing vessels are equipped with an operational VMS and that requirements on VMS transmission are respected; (6) compliance with the vessel documentation requirements; (7) the physical quantities of bluefin tuna on board, and presentation; (8) the total catch composition on board in order to verify the respect of by-catch rules and, in the case of longliners, the implementation of relevant management measures; (9) the size composition of catches of bluefin tuna on board in order to verify the minimum size rules); (10) the fishing gears on board; (11) in the case of landing of processed products, the use of the ICCAT conversion factors to calculate the equivalent round weight of the processed bluefin tuna; (12) that the bluefin tuna offered for retail sale to the final consumer, from fishing vessels and/or traps in the eastern Atlantic and the Mediterranean, is correctly marked or labelled; (13) that the bluefin tuna landed by the bait boats, long liners, hand liners or trolling boats in the eastern Atlantic and the Mediterranean is correctly tail tagged where applicable. 1.5. Inspection tasks during transhipment Officials shall systematically verify: (1) that the fishing vessels are authorised to operate (markings, identity, licence, fishing authorisation and ICCAT lists); (2) that the pre-notification of arrival in port was sent and contained the correct information concerning the transhipment; (3) that transhipping fishing vessels wishing to tranship have received prior authorisation from their flag State; (4) that the quantities pre-notified to be transhipped are verified; (5) that a transhipment declaration has been transmitted to the Port State States no later than 48 hours after the date of transhipment in port; (6) that the relevant documentation is on board is present and duly completed, including the transhipment declaration, the relevant and ICCAT bluefin tuna catch document and re-export certificate; (7) in the case of processed products, the use of the ICCAT conversion factors to calculate the equivalent round weight of the processed bluefin tuna. 1.6. Inspection tasks on farm installations Officials shall systematically verify: (1) that the relevant documentation is present and duly completed and reported (bluefin tuna catch document and re-export certificate, transfer and caging declarations, transhipment declaration); (2) that the caging operation has been previously authorised by the catching vessel flag State authorities; (3) that an ICCAT regional observer was present during all transfer, caging and harvesting of bluefin tuna, and has validated the caging declarations; (4) that all the transfer and caging activities in the farm have been monitored by video camera in the water, and that the video record is made available for the inspectors and complies with the video recording requirements as defined in Annex 9 to ICCAT Recommendation 12-03. (5) that all caging activities have been subject to a programme using stereoscopical cameras or techniques that provide the equivalent precision in order to refine the number and weight of fish being caged; (6) that the farming State will not accept caging of bluefin tuna where the quantity by number and/or weight above that authorised to be caged by the flag State. 1.7. Inspection tasks concerning transports and marketing Officials shall systematically verify: (1) as regards transport, in particular the relevant accompanying documents and check them against the physical quantities transported; (2) as regards marketing, that the relevant documentation is present and duly completed, including the relevant bluefin tuna catch document and re-export certificate. 2. Inspection reports (1) For the inspections undertaken in the framework of the ICCAT Scheme of Joint International Inspection, officials shall use the template of the Appendix to this Annex. (2) For the other inspections, officials shall use the inspection reports as per Article 76 of Regulation (EC) No 1224/2009. Inspection reports shall include the relevant information contained in the appropriate inspection module established in Annex XXVII as required in Article 115 of Commission Implementing Regulation (EU) No 404/2011 (3). Appendix ICCAT REPORT OF INSPECTION No ¦ SERIOUS VIOLATIONS OBSERVED ANNEX III CONTENTS OF NATIONAL CONTROL ACTION PROGRAMMES AS REFERRED TO IN ARTICLE 12 National control action programmes shall specify the following: 1. Means of control (a) Human means The numbers of shore-based and seagoing officials, and the periods and zones where these are available to be deployed. (b) Technical means The numbers of patrol vessels and aircrafts, and the periods and zones where these are available to be deployed. (c) Financial means The budgetary allocation for deployment of human resources, patrol vessels and aircrafts. 2. Designation of ports The list of the designated ports and designated hours required under ICCAT Recommendation 12-03. 3. Inspection protocols Detailed protocols explaining the methodology for all inspection activities. Member States shall also ensure that the following points are included in their control action programmes. 1. Catches: (a) Quantity (biomass estimation) and precise number of specimens; (b) Verification that the quantities caught respect the quota allocation; (c) Verification of minimum size requirements, with a tolerance of % in numbers. 2. Transfer: (a) Prior authorisation for transfers into towing cage and farming cage; (b) Accurate quantity (in weight) and number of fish transferred into towing cage; (c) Mortality during towing operation and destination of dead fish. 3. Farm: (a) Confirmation of legitimacy of catch as well as pre-authorisation by flag Member State; (b) Accurate quantity (in weight) and number of fish transferred into fattening cages; (c) The use of Sampling/tagging programme to estimate weight gain. 4. Harvest and export: (a) Accurate quantity (in weight) and number of fish harvested; (b) Coverage by ICCAT Regional Observer Programme; (c) Accurate quantity by product type (clearly indicating the conversion factors). 4. Guidelines Explanatory guidelines for officials, producers organisations and fishermen. 5. Communication protocols Protocols for communication with the competent authorities designated by other Member States as being responsible for the specific control and inspection programme for bluefin tuna. ANNEX IV MONTHLY STATE OF PLAY OF THE BLUEFIN TUNA NATIONAL CONTROL ACTION PROGRAMME SECTION A Number of inspections related to the national control action programme Member State: ¦ Year: ¦ Month: On Member State vessels and operators On vessels and operators from other Member States or countries Reporting by: Number of inspections and infringements within JDP Number of inspections and infringements outside JDP Number of inspections and infringements within JDP Number of inspections and infringements outside JDP VESSELS, FARMS AND TRAPS WHICH ARE AUTHORISED IN BLUEFIN TUNA FISHERY At sea Ashore Infringements (4) At sea Ashore Infringements (4) At sea Ashore Infringements (4) At sea Ashore Infringements (4) Purse seiners Longliners Other line vessels Bait boats Trawlers Towing, support, auxiliary and processing vessels Traps Farms VESSELS NOT AUTHORISED IN BLUEFIN TUNA FISHERY AND OTHER OPERATORS Fishing vessels (in the Community fleet register) Sport and recreational vessels Other vessels Trucks and transport inspections First sale inspections Retail inspections Restaurant inspections Other inspection (describe) OBSERVATIONS SECTION B Detailed information of the infringements (4) ID Date Type of control Area Inspection report No Flag ICCAT No (or CFR or external marking) Name Gear or type Description Legal references Serious violation? Amount of bluefin tuna related to the infringement N kg Actions taken Next action or justification for no action Expected length of investigation Details of the final judgement Case closed? Comments (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) (16) (17) (18) (19) (20) KEY (for Section B) No FIELD DESCRIPTION 1 ID Unique ID number for each infringement 2 Date Date inspection activity took place 3 Type of control S-sea P-port F-farm T-trap O-other 4 Area For S  indicate coordinates. For P,F,T or O  indicate area or port or municipality name. 5 Inspection report No Number of ICCAT inspection report (or national) 6 Flag Flag of inspected vessel/operator 7 ICCAT No (or CFR or external marking) ICCAT number or Union Fleet Register number or if neither exist, external marking of inspected vessel/operator 8 Name Name of the inspected vessel/operator 9 Gear or type Main gear used by vessel/operator at time of inspection or farm , trap , first buyer , retail , restaurant , transport , sport/rec , other  (describe) 10 Description Description of the infringement 11 Legal references Indicate legal reference(s) (EU legislation and/or ICCAT Recommendation) 12 Serious violation? Indicate if a serious violation Y/N 13 N Amount of bluefin tuna related to the infringement 14 kg Amount of bluefin tuna related to the infringement 15 Actions taken Description of all actions done after the inspection or none  if no action 16 Next action or justification for no action Next planned action if any. Justification in case no action was taken. 17 Expected length of investigation Expected length of investigation and/or process 18 Details of the final judgement Fine, penalty, seize ¦ (indicate also quantities) 19 Case closed? Y if the case is closed, otherwise N 20 Comments General comments (1) Modification requested by Malta by mail 12 June 2013. (2) Modification requested by Spain. (3) OJ L 112, 30.4.2011, p. 1. (4) Infringements against measures laid down in this decision and relevant to EU and ICCAT provisions related to bluefin tuna.